Title: From Benjamin Franklin to Peter Collinson, 25 October 1755
From: Franklin, Benjamin
To: Collinson, Peter


Dear Sir
Philada. Oct. 25. 1755
The above is a Copy of my last. I hope you have receiv’d a Bill for £75 Sterling. I sent you the 1st per in mine of the 27th of August last, when I wrote for one of Mr. Smeaton’s New Air Pumps for the Academy. I now send another Bill for £30 Sterling on the same Account together with a List of some Philosophical Implements that will be wanted towards our Apparatus. Please to procure and send them insur’d per first Opportunity. We are already supply’d with some Instruments of this kind, but as they are borrow’d we shall be oblig’d to send for more hereafter.
Just now arriv’d in Town an Express from our Frontiers, with the bad News, that 8 Families of Pensilvanians were cut off last Week about 20 Miles above Harris’s Ferry in the new Purchase near Shamokin. Thirteen Men and Women were found scalp’d and dead; and 12 Children are missing suppos’d to be carried away. But as the People on the Frontiers have been and will be furnished with Arms and Ammunition by the Care of the Committee of Assembly, ’tis thought they will not quit their Settlements in those Parts. Some of those Indians we took for our Friends I find are suspected by their Neighbours, but, I hope, without Ground.
I am, Dear Sir, Your affectionate humble Servant
B F

Per Budden’s ShipMr Collinson
